Per Curiam,
A careful reading of the testimony in this case convinces us that the learned judge of the court below was entirely correct *55in directing the jury to find a verdict for tbe defendant. His reasons are clearly expressed in the opinion on tbe motion for a new trial. We agree that there was no evidence of negligence on tbe part of tbe defendant. Tbe car was moving at a moderate rate of speed, and there was no negligence in its management. Tbe wagon in which tbe plaintiff was riding was turned to cross tbe track when tbe car was but a very short distance away, and tbe moment it was discovered everything possible was done to stop tbe car. Tbe testimony does not disclose any want of care on tbe part of the motorman. It is beyond all question that tbe wagon was very negligently driven on the track in front of an approaching car. Tbe assigment of error is not sustained.
Judgment affirmed.